AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                                Return




    ?'(', CX' \~--mo.~\                    e,0-f.,sr >t · et s-(p <o~                         ;i 8   rs 'i ~ w-
           ~ Cc::. Me..-h'c:.. f> \u ~tc... "l~I ~ - f' k~'1 t-. c..h \ \d.s 5 9'~
                  d L ~ '-f o Z, o(5                     C. c,c;., 14 J   ~      (' r<!S   ~ f-, vl    le, sf- f~.S i J;',::e




                                                                                                                               .....
                                                                                                                 --
                                                                                                                    fh         c:::>
                                                                                                                               co
                                                                                                                                         ,,
                                                                                                                                         -r
                                                                                                                 ::t!JO
                                                                                                                 otn           E
                                                                                                                               ,-
                                                                                                                 G'!)-i
                                                                                                                 ,-
                                                                                                                 ~::::o
                                                                                                                                N
                                                                                                                                   I
                                                                                                                 on
                                                                                                                  :,.; -I
                                                                                                                  --10             lJ
                                                                                                                                         m
                                                                                                                       ~
                                                                                                                                   is;
                                                                                                                                         0
                                                                                                                  -i   '.;ii
                                                                                                                       ~-1:
                                                                                                                                   ..D




                                                                              Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:          JJJi9}tW_
                                                                                ~~"r J, ?cs:b.t :fvtSpu;,,b-.
                                                                    I 7 ,._J_"-/     of 1:},e ~              """;;,.m
                                                                                                                    '._7';;:/;..             . . ,__,{__,_
                                                                                         (
                                                                                                                               /
